Citation Nr: 0031245	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

1. Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for a residual scar, status post 
excision and restructuring of the left cheek, follicular 
hyperplasia with folliculitis, based on August 1994 
surgery and subsequent treatment by the VA.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from January 1975 to July 
1977.  

The veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a residual scar, status 
post excision and restructuring of the left cheek, follicular 
hyperplasia with folliculitis was received by the RO in May 
1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the RO which denied this benefit.  After he filed a timely 
notice of disagreement with this rating decision, the veteran 
was provided a Statement of the Case in June 1999.  In his 
Substantive Appeal (VA Form 9) dated in July 1999, the 
veteran indicated that he wished to attend a personal hearing 
before a Veterans Law Judge in Washington, D.C.  Accordingly, 
the Board scheduled the veteran for such a hearing in January 
2001.  In a November 2000 statement, the veteran requested 
that his January 2001 hearing in Washington, D.C., be 
canceled.  Accordingly, the issue involving entitlement to 
1151 benefits is before the Board for appellate consideration 
at this time.  


REMAND

The veteran has contended that he has an ulceration and a 
disfiguring scar on the left cheek due to outpatient surgery 
improperly performed at a VA medical facility in August 1994.  

Review of the record reveals that the veteran was seen in 
early May 1994 with complaints of a non-healing skin lesion 
on his left cheek for the previous two months.  Evaluation 
revealed some inflammation and induration along the edge of 
the lesion with tenderness and a yellow, serous crust near 
the wound edge.  The examiner stated that the findings were 
very suspicious for impetigo, but the diagnosis was unknown.  
When seen later in May 1994, the wound was said to be 
healing, and it had decreased in size.  In early June 1994, 
minimal further improvement was reported.  The veteran was to 
be seen again in mid June 1994, but no clinical record of 
this treatment is in the claims folder.  

On August 17, 1994, the veteran underwent excision of his 
nonhealing lesion on the left cheek as an outpatient at a VA 
hospital.  A post-surgery biopsy revealed skin with an ulcer, 
acute and chronic inflammation, scar foreign body granulomas 
and focal acute folliculitis.  When seen later in August 
1994, the veteran was said to be doing well.  The sutures 
were removed and the wound was said to be healing nicely.  
The veteran was to be seen in the ear, nose and throat clinic 
for follow-up in late September 1994, but no clinical record 
reflecting this treatment is in the claims folder.  

Additional VA outpatient treatment records reflect outpatient 
care in late April 1996 for a non-healing ulceration on the 
veteran's left cheek.  It was said that the lesion would get 
better, then worsen.  It was said that it never went away.  
The veteran was to be seen again in early May 1996, but there 
is no record reflecting treatment at that time.  When seen 
again as an outpatient in late November 1996 it was noted 
that the veteran had been shaving the area of the lesion and 
had also been scratching the area.  A possible self-inflicted 
component was noted.  The veteran was to be seen again in 3 
to 4 weeks, but no further VA treatment records are in the 
claims folder.  

Thee record does include an May 1997 pathology report from 
the State University of New York Health Science Center in 
Syracuse, New York which reveals that the veteran underwent 
excision of a skin lesion on his left cheek at that facility 
in April 1997.  The diagnosis was ulcer with acute and 
chronic inflammation and foreign body giant reaction 
suggestive of suture granuloma.  

On a VA dermatology examination in January 1998, the veteran 
gave a history of a "1993" excision of a left cheek lesion 
performed at the VA Medical Center in Syracuse, New York.  He 
said that the doctor who performed this surgery was 
"being rushed" through the procedure and also said that the 
doctor was "interrupted" several times.  It was said that 
there was a question as to whether incorrect suture material 
was used during the procedure.  The veteran reported that he 
had undergone a second procedure in April 1997 and a repeat 
procedure in August 1997.  He said that a biopsy performed 
after the August 1997 procedure showed retained suture 
material.  The veteran said that he was to undergo a 
procedure, referred to as a "sanding" later in January 
1998.  After the VA dermatology examination, the diagnosis 
was follicular hyperplasia with folliculitis, status post 
surgical procedures x 3.  It was reported that the veteran 
demonstrated residual disfiguring scarring which had caused 
significant emotional distress.  It does not appear from the 
record that the veteran's claims folder was available to the 
VA examiner at the time of this examination.  

In a March 1999 statement , a VA physician reported treating 
the veteran in September 1996 for a left facial wound 
following VA surgery.  It was reported that the veteran had 
had subsequent follow-up by the VA for a chronic stitch 
abcess with foreign body reaction and super infection.  

The Board notes that since the veteran's claim for 
compensation benefits pursuant to the provisions of 38 
U.S.C.A.§ 1151 for the pathology at issue was filed prior to 
October 1, 1997, negligence is not for consideration in this 
claim.  In pertinent part, 38 U.S.C.A. § 1151 provides that 
where any veteran shall have suffered an injury, or an 
aggravation of an injury, as a result of VA hospitalization, 
medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death was service connected.  

The regulation implementing that statute, 38 C.F.R.§ 3.358, 
provides, in pertinent part, that compensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
intended to result from the examination or medical or 
surgical treatment administered.  
38 C.F.R.§ 3.358(c)(3).  

On November 9, 2000, during the pendency of the veteran's 
appeal, The Veteran's Claims Assistance Act of 2000 (Pub L. 
No. 106-475, 114 Stat.  2096 (2000) became law.  This law 
clarifies and expands the "duty to assist" the veteran in 
the development of his claim.  In view of this statute, the 
Board believes that further development of the evidence is 
necessary prior to further appellate consideration of the 
veteran's claim for compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for a residual scar, status 
post excision and restructuring of the left cheek, follicular 
hyperplasia with folliculitis.  We note in this regard that 
review of the record reveals that additional VA clinical 
records and private clinical records of relevance to the 
veteran's claim may exist, which are not currently in the 
claims folder.  The new law requires that the veteran be 
afforded an additional VA dermatology examination to 
determine the etiology of his current facial scarring, and 
such an examination should be conducted prior to further 
appellate consideration of the veteran's claim.  

In view of the foregoing, this case is REMANDED to the RO for 
the following action:  

The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
both VA and non VA, who have treated him 
for his skin lesion on the left cheek 
from 1993 to the present, as well as the 
approximate dates of such treatment.  
When the veteran responds, and provides 
any necessary authorization, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment of the veteran's skin lesion on 
the left cheek which are not already in 
the claims folder.  These records should 
include all clinical records documenting 
the veteran's treatment for his skin 
lesion on the left cheek at the VA 
Medical Center in Syracuse, New York; and 
all clinical records documenting the 
veteran's treatment for this pathology at 
the State University of New York Health 
Science Center in Syracuse, New York, up 
to the present time, especially all 
records relating to the veteran's surgery 
on his left cheek performed at that 
facility in April 1997, August 1997, and 
January 1998.  All records obtained 
should be associated with the claims 
folder.  

2.  The veteran should then be afforded a 
VA dermatology examination to determine 
the nature, extent and etiology of all 
current skin lesions and scarring on his 
left cheek.  The claims folder must be 
made available to the examining physician 
so that the pertinent medical records may 
be studied in detail and the physician 
must state that the claims folder has 
been reviewed in his examination report.  
The examiner should report the pertinent 
medical complaints, symptoms, and 
clinical findings.  After a clinical 
evaluation and a thorough review of the 
clinical record, the examining physician 
should render a medical opinion in answer 
to the following questions: (a) does the 
veteran have any scarring on the left 
cheek resulting from his August 1994 VA 
performed excision of a skin lesion, 
which was not certain to result from, or 
intended to result from that surgery; (b) 
does the veteran have any skin pathology 
of his left cheek, aside from scarring, 
which was caused by the August 1994 VA 
performed surgery on his left cheek; (c) 
does the veteran have any skin pathology 
on his left cheek, aside from scarring, 
which increased in severity following the 
August 1994 VA performed surgery on his 
left cheek; (d) if the answer to the 
preceding question is in the affirmative, 
was the increase in severity of that skin 
pathology the result of the August 1994 
VA surgery on the veteran's left cheek, 
or was such due to the natural progress 
of the underlying condition.  

3.  Then, the RO should review the 
veteran's claim for compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for a residual scar, status post 
excision and restructuring of the left 
cheek, follicular hyperplasia with 
folliculitis.   If this benefit remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case in 
regard to this issue and afforded a 
reasonable opportunity to respond.  The 
case should then be returned to this 
Board for its further appellate 
consideration, if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional, clarifying clinical evidence and to comply with 
new legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 8 -


